         Case 2:20-cv-01042-WHA-JTA Document 6 Filed 03/04/21 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

BOBBY LEE HENDERSON, #101943,                  )
                                               )
            Plaintiff,                         )
                                               )
    v.                                         ) CIVIL ACTION NO. 2:20-CV-1042-WHA
                                               )
JEFFERSON DUNN, et al.,                        )
                                               )
            Defendants.                        )

                                           ORDER

         On February 11 2021, the Magistrate Judge entered a Recommendation (Doc.

#5) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. This case is DISMISSED without prejudice for Plaintiff’s failure to file necessary

financial information as ordered by this court.

         A separate Final Judgment will be entered.

         DONE this 4th day of March, 2021.




                                /s/ W. Harold Albritton
                                SENIOR UNITED STATES DISTRICT JUDGE
